Mikoll, J. P.
(dissenting). I respectfully dissent.
The Law Guardian’s contention that Family Court abused its discretion in denying his application to compel respondent Roy XX. to undergo HIV-related blood testing is persuasive. Family Court’s order denying the Law Guardian’s motion should be reversed and the motion granted.
Authority for Family Court to compel a respondent to submit to HIV-related blood testing is found in Family Court Act § 1038-a, which provides that: "the court may order a *765respondent to provide nontestimonial evidence, only if the court finds probable cause that the evidence is reasonably related to establishing the allegations in a petition filed pursuant to [article 10]. Such order may include * * * [a] provision for the taking of samples of blood * * * or other materials from the respondent’s body” (Family Ct Act § 1038-a). Further authority is found in CPLR 3121 providing that if, inter alia, the physical condition of a party is in controversy, any party may serve notice to any other party to submit to, inter alia, a blood examination. This section is made applicable to Family Court via Family Court Act § 165 (a). The purpose of Family Court Act article 10 is to establish procedures to "help protect children from injury * * * and to help safeguard their physical, mental, and emotional well-being” (Family Ct Act § 1011; see, Matter of Charles DD., 163 AD2d 744, 747; see also, Osborne v Ohio, 495 US 103, 109). The petition of the Law Guardian demonstrates the requisite "nexus” and the blood test is evidence "reasonably related to establishing the allegations in [the] petition” (Family Ct Act § 1038-a). Family Court’s reliance on Matter of Department of Social Servs. v Janice T. (137 AD2d 527) is misplaced because that case is factually distinguishable. There, the mother of the child bit a Deputy Sheriff attempting to arrest her and the test sought had nothing to do with the child.
Ordered that the order is affirmed, without costs.